Citation Nr: 1033021	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-32 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for residuals of shell fragment wounds of right calf with scar 
and neuralgia of deep peroneal nerve (with separate 20 percent 
rating for peripheral vascular disease).

2.  Entitlement to an increased disability rating for residuals 
of prostate cancer, to include whether a reduction from 100 
percent disabling to 20 percent disabling was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to June 
1970.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 decision of the RO that, in pertinent 
part, denied a disability rating in excess of 20 percent for 
service-connected residuals of shell fragment wounds of right 
calf with scar and neuralgia of deep peroneal nerve; and from a 
February 2009 decision of the RO that decreased the evaluation 
for the Veteran's service-connected residuals of prostate cancer 
from 100 percent (effective in June 2007) to 10 percent under 
Diagnostic Code 7527, effective June 2009, a period less than 
5 years.  The Veteran timely appealed.

In August 2009, the RO increased the disability evaluation to 
20 percent for residuals of prostate cancer, effective June 2009.  
Because higher evaluations are available for residuals of 
prostate cancer, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2010, the Veteran withdrew his prior request for a Board 
hearing, in writing.


FINDINGS OF FACT

1.  The Veteran's residuals of shell fragment wounds of right 
calf with scar and neuralgia of deep peroneal nerve are 
manifested primarily by a moderately severe injury to muscle 
group XII (foot and leg), consisting of some tissue loss and 
muscle injury; a superficial scar covering an area less than 144 
square inches; and skin disease of the inner right lower leg 
covering less than two percent of the whole body.



2.  There is competent evidence of diminished peripheral pulses 
associated with the Veteran's right lower extremity, first noted 
at the August 25, 2007 VA examination; however, claudication on 
walking more than 25 yards or an ankle/brachial index of .7 or 
less is not demonstrated.

3.  The prostate cancer is cured and has not required surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, since September 2007.

4.  The Veteran's residuals of prostate cancer are manifested by 
a voiding dysfunction with occasional incontinence that requires 
the wearing of absorbent materials which must be changed less 
than two times per day; no obstructed voiding, and no local 
recurrence or metastasis of malignant neoplasms of the 
genitourinary system are demonstrated; nor is there objective 
evidence of penis deformity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for residuals of shell fragment wounds of right calf with scar 
and neuralgia of deep peroneal nerve are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.56, 4.73, Diagnostic Code 5312 (2009). 

2.  The criteria for a disability rating in excess of 20 percent 
for peripheral vascular disease associated with the Veteran's 
right lower extremity are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.55, 4.104, 
Diagnostic Code 7114 (2009). 

3.  Reduction of a disability evaluation for the residuals of 
prostate cancer, from 100 percent to 20 percent, was proper, and 
restoration of a 100 percent evaluation for the residuals of 
prostate cancer is not warranted. 38 U.S.C.A. § 1155, 5112(b)(5) 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115a, 
Diagnostic Code (DC) 7528 (2009).

4.  The criteria for a disability rating in excess of 20 percent 
for residuals of prostate cancer are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115a, 
4.115b, Diagnostic Code 7527 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal 
Circuit has addressed the amount of notice required for increased 
rating claims, essentially stating that general notice is 
adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom. Vazquez-Flores v. Shinseki, Nos. 2008-7150, 2008-
7115 (Fed. Cir. Sept. 4, 2009). 

In the June 2008 letter, the RO specifically notified the Veteran 
of the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an agency 
of original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for VA examinations in connection with 
the claims on appeal, reports of which are of record.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Disability Evaluations

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 4.1.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2009), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-
5 (1997); 38 C.F.R. § 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A.	 Residuals of Shell Fragment Wounds of Right Calf
With Scar and Neuralgia of Deep Peroneal Nerve

Service connection has been established for residuals of shell 
fragment wounds of right calf with scar and neuralgia of deep 
peroneal nerve, effective May 8, 1995.

The RO assigned a 20 percent disability rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5312, pertaining to muscle injuries of 
the foot and leg.  

Service treatment records reflect that the Veteran sustained 
shell fragment wounds of the right calf in October 1969.  The 
wounds were debrided, and the Veteran underwent delayed primary 
closure without complications.  There was excellent function of 
the leg, and never any bone damage.  There was no apparent muscle 
loss, and function was without limitations.  The Veteran 
complained of a regional sensory loss distal to the scar.  A 
well-healed transverse scar was noted on the lateral aspect of 
the mid-calf.  There was no apparent loss of muscle strength.  At 
the time of the Veteran's separation examination in March 1970, 
the examiner noted shrapnel wound of right calf, non-disabling.
  
The report of an October 1997 VA examination revealed decreased 
sensation in the distal aspect of the scar, which was in the 
medial aspect of the Veteran's right leg.  The skin showed slight 
hyper-pigmentation, and the scar measured 8.5 centimeters long 
and 4 centimeters at the widest part.  There was some pulling in 
the scar on dorsiflexion of the right foot; the scar showed no 
signs of tenderness with palpation.  There was a depression with 
attachment to muscle group XII, or the anterior tibialis and 
extensor halluces longus muscles; and some atrophic changes in 
the Veteran's right lower extremity below the scar.

In this case, the Veteran filed a claim for an increased 
disability rating in November 2003.

During a December 2003 VA examination, the Veteran reported that 
his main symptoms were tingling and pain in the area of the scar, 
and joint problems.  Examination revealed a 2-inch long scar, .5-
inch wide.  The scar was not tender on examination, but was very 
mildly tender on deep pressure.  The scar was not adhesive to the 
underlying tissue, and its texture was atrophic.  The scar was 
slightly depressed about one inch in the lateral portion, and was 
superficial.  There was some underlying soft tissue injury with 
loss of muscle mass along the length of the scar.  There was no 
inflammation, edema, or keloid.  Skin color was hypopigmented.  

The report of a December 2003 VA muscles examination revealed 
some slight tissue loss under the right calf scar, and some 
muscle injury.  There were no adhesions and no tendon damage.  
Muscle strength appeared normal, and there was no muscle 
herniation.  

Private treatment records, dated in June 2004, show an assessment 
of stasis dermatitis complicated by old injury of the right lower 
extremity.

In October 2005, the Veteran described problems of poor 
circulation, discoloration, and lesions on portions of his right 
lower extremity.

The report of a March 2006 VA examination revealed a right medial 
calf scar, measuring 7 centimeters by 3.5 centimeters, with an 
area of depression.  The examiner noted that the color was about 
the same as other tissue.  Trophic changes were noted in the 
right lower extremity.  Neurological examination was essentially 
negative.  

The Veteran underwent a VA contract examination in August 2007.  
Examination of the Veteran's skin revealed a depressed scar at 
the right medial calf with muscle missing, measuring about 8 
centimeters by 1.5 centimeters, with tenderness, disfigurement, 
tissue loss of less than six square inches, hyperpigmentation of 
less than six square inches, and abnormal texture of less than 
six square inches.  There was no ulceration, adherence, 
instability, inflammation, edema, keloid formation, or 
hypopigmentation.  There were signs of skin disease, having the 
following characteristics:  exfoliation, crusting, induration of 
less than six square inches, hyperpigmentation of less than six 
square inches, and abnormal texture of less than six square 
inches.  Skin lesion was zero percent in the exposed area, and 
coverage relative to the whole body was 2 percent.  The examiner 
found chronic dermatitis on the inner right lower leg.

Examination of the Veteran's extremities revealed varicose veins 
on the right side, unrelated to the shell fragment wound injury.  
There was no ulcer present and no edema.  Elevated edema and 
stasis pigmentation were absent.  There was no eczema.  
Peripheral pulses on the right were 2+ for femoral pulse, 
popliteal pulse, and dorsalis pedis pulse; the posterior tibial 
pulse was absent.  Peripheral pulses on the left were 2+ for 
femoral pulse, popliteal pulse, dorsalis pedis pulse, and 
posterior tibial pulse.

Neurological examination revealed deep peroneal nerve 
involvement, and findings of neuralgia.  There was motor 
dysfunction with findings that the motor strength in his right 
leg was less than the left lower leg.  Motor power was 4/5.  
There was sensory dysfunction with findings of no sensation in 
anterior portion of the right lower leg.  The examiner found that 
the etiology of the Veteran's peripheral nerve disease was injury 
to the right deep peroneal nerve from shell fragment injury.

Applicable Regulations 

The provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve paralysis 
rating of the same body part, unless the 
injuries affect entirely different 
functions. 

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and 
arm (Diagnostic Codes 5301 through 5306); 3 
muscle groups for the forearm and hand 
(Diagnostic Codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(Diagnostic Codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (Diagnostic Codes 5313 through 5318); 
and 5 muscle groups for the torso and neck 
(Diagnostic Codes 5319 through 5323). 

(c) There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions: (1) 
In the case of an ankylosed knee, if muscle 
group XIII is disabled, it will be rated, 
but at the next lower level than that which 
would otherwise be assigned.  (2) In the 
case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, the 
evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to 
the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups 
themselves will not be rated.

(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except 
in the case of muscle groups I and II 
acting upon the shoulder.

(e) For compensable muscle group injuries 
which are in the same anatomical region but 
do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one level 
and used as the combined evaluation for the 
affected muscle groups.

(f) For muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group injury 
shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

The provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle 
or tendon damage will be rated as a severe 
injury of the muscle group involved unless, 
for locations such as in the wrist or over 
the tibia, evidence establishes that the 
muscle damage is minimal.  

(b) A through-and-through injury with 
muscle damage shall be evaluated as no less 
than a moderate injury for each group of 
muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe, or severe as 
follows: 

(1) Slight disability of muscles--(i) Type 
of injury.  Simple wound of muscle without 
debridement or infection.  (ii) History and 
complaint.  Service department record of 
superficial wound with brief treatment and 
return to duty.  Healing with good 
functional results.  No cardinal signs or 
symptoms of muscle disability as defined in 
paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function 
or metallic fragments retained in muscle 
tissue.  

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track from 
a single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, 
or prolonged infection.  (ii) History and 
complaint.  Service department record or 
other evidence of in-service treatment for 
the wound.  Record of consistent complaint 
of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 
paragraph (c) of this section, particularly 
lowered threshold of fatigue after average 
use, affecting the particular functions 
controlled by the injured muscles.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle 
tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.  

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by small 
high velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, and 
intermuscular scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization for 
a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal 
signs and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance 
compared with sound side demonstrate 
positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type 
of injury.  Through and through or deep 
penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture 
or open comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization for 
a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal 
signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  
Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an 
area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability 
to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive 
contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly 
of the trapezius and serratus in wounds of 
the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following 
simple piercing by a projectile.

Evaluation

As a preliminary matter, the Board notes that two separate 
disability evaluations of 10 percent each have been assigned for 
arthritis of the right great toe, and for a right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5010-each as 
secondary to the service-connected residuals of shell fragment 
wounds of right calf with scar and neuralgia of deep peroneal 
nerve.  Evaluation of the same "disability" or the same 
"manifestations" under various diagnostic codes violates the 
rule against pyramiding.  38 C.F.R. § 4.14.  Accordingly, 
symptoms attributable to these other service-connected 
disabilities may not be considered in the evaluation of the 
service-connected residuals of shell fragment wounds of right 
calf with scar and neuralgia of deep peroneal nerve.  38 C.F.R. § 
4.14.

A careful review of the evidence in this case reveals that an 
increased disability rating is not warranted under 38 C.F.R. 
§ 4.73, Diagnostic Code 5312, for muscle injury.

Pursuant to Diagnostic Code 5312, a 20 percent rating is 
warranted for moderately severe injury to Muscle Group XII (foot 
and leg group) of the lower extremity.  A 30 percent rating 
requires severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5318.

Here, the December 2003 examiner found some muscle injury, and 
the August 2007 examiner noted motor dysfunction.  Disability 
resulting from the Veteran's shell fragment wounds of right calf 
are classified as "moderately severe."  The initial injury was 
not through and through, or deep penetrating (as shown by the 
fact that fragments did not penetrate the bone and the scar was 
described as "superficial").  There were no fractures.  There 
have also not been the objective findings contemplated for a 
severe rating.  While there is evidence of tissue loss, there is 
no adhesion of the scar; and none of the signs of severe muscle 
injury listed in 38 C.F.R. § 4.56 has been demonstrated.

With regard to the Veteran's scar, disabling effects are to be 
rated either as scars or as impairment of function, whichever 
results in the higher rating.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  Although, no more than one of these ratings may be 
assigned without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.  

More recent changes to the rating criteria for evaluation of 
scars are applicable only to claims received by VA on or after 
October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)), 
and, hence, are inapplicable in this case.

A 10 percent rating may be assigned for scars that are unstable, 
that are painful on examination, or that limit the function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2008).  

A superficial scar is one that is not associated with underlying 
soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(2).  A scar at a location other than the head, face, or neck 
that is superficial and that does not cause limitation of motion 
would have to have an area exceeding 144 square inches (929 
square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7802.  

A deep scar is one that is associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  A 
scar at a location other than the head, face, or neck that is 
deep or that causes limitation of motion would have to have an 
area exceeding 6 square inches (39 square centimeters) to warrant 
a 10 percent rating, 12 square inches (77 square centimeters) to 
warrant a 20 percent rating, 72 square inches (465 square 
centimeters) to warrant a 30 percent rating, or 144 square inches 
(929 square centimeters) to warrant a 40 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7801.

The objective evidence does not support a compensable disability 
rating on the basis of scars.  The scar is described as 
superficial and measured less than 144 square inches.
 
Alternatively, the Veteran's chronic dermatitis on the inner 
right lower leg can be evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, pertaining to dermatitis or eczema.

A 10 percent rating is assigned where at least five percent but 
not more than 20 percent of the entire body is affected, or at 
least 5 percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required for 
a total duration of less than six weeks during the twelve month 
period.  A 30 percent rating is assigned where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of six 
weeks or more, but not constantly, during a twelve month period.  
The highest rating of 60 percent is assigned when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
is required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  

Again, the objective evidence does not support a separate, 
compensable disability rating for skin disease associated with 
the Veteran's residuals of shell fragment wounds of right calf 
with scar and neuralgia of deep peroneal nerve.  

The August 2007 examiner noted characteristics of skin disease, 
such as exfoliation and crusting; induration, hyperpigmentation, 
and abnormal texture were less than six square inches.  There 
were no skin lesions in exposed areas, and coverage relative to 
the whole body was 2 percent.  Hence, a compensable disability 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7806, is not 
warranted.

The Board notes that the RO has assigned a separate 20 percent 
disability evaluation for the Veteran's peripheral vascular 
disease of the right lower extremity under 38 C.F.R. § 7114, 
Diagnostic Code 7114, effective August 25, 2007. 

Pursuant to Diagnostic Code 7114, a 20 percent rating is assigned 
for claudication on walking more than 100 yards and diminished 
peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 
percent rating is assigned for claudication on walking between 25 
and 100 yards on a level grade at 2 miles per hour and trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  A 60 percent rating is 
assigned for claudication on walking less than 25 yards on a 
level grade at 2 miles per hour and either persistent coldness of 
the extremity or ankle/brachial index of 0.5 or less.  A 
100 percent rating is assigned for ischemic limb pain at rest and 
either deep ischemic ulcers or ankle/brachial index of 0.4 or 
less.
 
Here, the evidence obtained during the August 25, 2007 VA 
examination revealed diminished peripheral pulses affecting the 
Veteran's right lower extremity, which warrant a separate 
disability rating.  38 C.F.R. § 4.55.  While a March 2006 
examiner also noted trophic changes, there is no evidence 
demonstrating claudication on walking more than 25 yards or an 
ankle/brachial index of .7 or less.  Hence, no more than the 
currently assigned, separate 20 percent disability rating under 
Diagnostic Code 7114 is warranted, based on competent evidence of 
diminished peripheral pulses noted at the August 2007 VA 
examination.

Thus, in the absence of medical evidence that the Veteran's 
residuals of shell fragment wounds of right calf with scar and 
neuralgia of deep peroneal nerve is severe or affecting more skin 
area, or of claudication on walking between 25 and 100 yards or 
an ankle/brachial index of .7 or less, the preponderance of the 
evidence is against awarding an increased evaluation under any 
diagnostic code.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2009).

B.	Residuals of Prostate Cancer

Service connection has been established for residuals of prostate 
cancer, effective June 19, 2007.

Procedural Safeguards

Residuals of prostate cancer are evaluated initially as 
"malignant neoplasms of the genitourinary system" under 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Under Diagnostic Code 7528, the Veteran is to receive a 100 
percent rating following surgery, and thereafter, is to be rated 
on the residuals as voiding dysfunction or renal dysfunction.  38 
C.F.R. § 4.115b (2009).  

A note under Diagnostic Code 7528 states that a 100 percent 
rating shall continue with a mandatory VA examination six months 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Any change in 
evaluation based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e) (2009).  

Section 3.105(e) pertains to reductions in disability 
compensation ratings.  When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not be 
reduced.  After the allotted period, if no additional evidence 
has been submitted, final rating action will be taken and the 
rating will be reduced or discontinued effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) 
(2009).  

In this case, the Veteran was diagnosed as having prostate cancer 
by biopsy in April 2007.  The evidence reflects that the Veteran 
did have radiation and hormone therapy concurrently, following 
the biopsy; his last radiation treatment was in September 2007.  
Moreover, the Veteran first filed his claim for service 
connection for residuals of prostate cancer in June 2007.  
Because the claim was filed more than one year following the 
Veteran's separation from service, as a matter of law, the 
effective date of service connection and award of compensation 
can be no earlier than the date of receipt of the claim.  
38 C.F.R. § 3.400(b).  

In an August 2007 rating decision, the RO assigned a 100 percent 
rating effective from June 2007.  The Veteran underwent a VA 
examination in July 2008.  Subsequently, a February 2009 decision 
of the RO decreased the evaluation for the Veteran's service-
connected residuals of prostate cancer from 100 percent to 
10 percent under Diagnostic Code 7527, effective June 2009.  The 
100 percent rating was effective for a period less than 5 years.  
In August 2009, the RO increased the disability rating for 
residuals of prostate cancer to 20 percent, effective June 2009.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material facts 
and reasons.  In addition, the RO must notify the Veteran that he 
has 60 days to present additional evidence showing that 
compensation should be continued at the present level. 38 C.F.R. 
§ 3.105(e).  By a September 2008 rating decision and letter to 
the Veteran, the RO satisfied the procedural requirements.

In this case, the Veteran did not request a hearing, and no 
additional evidence was received within the 60-day period.  
Accordingly, the RO sent the Veteran written notice of the final 
action in March 2009. This notice set forth the reasons for the 
action and the evidence upon which the action was based. 
38 C.F.R. § 3.105(e).

Where a reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final action expires. 38 C.F.R. 
§ 3.105(e).  Here, notice was sent in a March 2009 letter and the 
effective date of the reduction was June 1, 2009.  The RO 
satisfied the requirements by allowing a 60-day period to expire 
before assigning the reduction effective date.

Rating Criteria

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. Where there has been no 
local reoccurrence or metastasis, residuals of malignant 
neoplasms of the genitourinary system are to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  Only 
the predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  

Voiding dysfunction is to be evaluated as urine leakage, 
frequency of urination, or obstructed voiding.

For urinary leakage, the rating schedule provides a 20 percent 
rating for disability requiring the wearing of absorbent 
materials which must be changed less than two times per day.  
Where the disability requires the wearing of absorbent materials 
which must be changed two-to-four times a day, a 40 percent 
rating is warranted.  A 60 percent rating is warranted for 
disability requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than four times 
per day.  38 C.F.R. § 4.115a.  

For urinary frequency, the rating schedule provides a 10 percent 
rating for a daytime voiding interval between two and three 
hours, or awakening to void two times per night.  A 20 percent 
rating applies for a daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.  A 
maximum 40 percent rating applies for a daytime voiding interval 
of less than one hour, or awakening to void five or more times 
per night.  38 C.F.R. § 4.115a.

For obstructed voiding, the rating schedule indicates that a 30 
percent rating applies if the Veteran has urinary retention 
requiring intermittent or continuous catheterization.  A 10 
percent rating applies if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following: post-
void residuals greater than 150 cubic centimeters (cc), markedly 
diminished peak flow rates less than 10 cc per second by 
uroflowmetry, recurrent urinary tract infection secondary to 
obstruction, or stricture disease requiring dilatation every two 
to three months.  A noncompensable rating applies if the disease 
is manifested by obstructive symptomatology, with or without 
stricture disease, requiring dilatation once or twice a year.  38 
C.F.R. § 4.115a.  


Reduction and evaluation

An improvement in the Veteran's service-connected genitourinary 
disability was shown during a VA examination July 2008.  The 
prostate cancer was noted to have been treated through radiation 
and chemotherapy which was completed in September 2007, and had 
not required chemotherapy, radiation therapy or hormonal therapy 
since then, a period of over 6 months.  At the time of the 
examination, the Veteran reported urgency with incontinence 
occasionally, but he denied wearing diapers.  The examination 
reported reflected that the examiner reviewed the Veteran's 
history.  Under DC 7528, a 20 percent evaluation is warranted 
when the evidence shows that a veteran's disability requires the 
wearing of absorbent materials which must be changed two to four 
times per day. 38 C.F.R. § 4.115a.  Impairment more severe than 
that was not shown on that examination.  For the foregoing 
reasons, the Board finds that the evidence supports the reduction 
of the evaluation for the Veteran's service- connected 
genitourinary disability from 100 percent to 20 percent.  
Consequently, there is no basis for restoring the previous 100 
percent evaluation, as the evidence at the time of the rating 
decision showed that the 20 percent evaluation accurately 
reflected the severity of the Veteran's disability.

In this case, there is no evidence of renal dysfunction, and the 
predominant area of a voiding dysfunction appears to be that of 
urine leakage.  

The report of a July 2008 VA examination reflects occasional 
urgency incontinence, and that the Veteran did not wear diapers.  
Laboratory testing revealed the prostate-specific antigen was 
less than 0.1.  No residuals of malignancy were found.  Diagnoses 
included (1) prostate cancer, status-post radiation treatment and 
hormonal treatment; (2) erectile dysfunction, secondary to (1); 
and (3) urgency incontinence, secondary to (1).

In March 2009, the Veteran reported occasional urine leakage, 
usually at night.  He reportedly awoke at least three times 
nightly to void.

In May 2009, the Veteran reported wearing an absorbent diaper in 
situations where he feared toilet facilities may not be available 
for more than two hours.

In this case, the Veteran's residuals of prostate cancer are 
manifested primarily by a voiding dysfunction with occasional 
incontinence that requires the wearing of absorbent materials 
which must be changed less than two times per day.  These 
symptoms meet the criteria for the currently assigned 20 percent 
disability rating.  Here, a voiding dysfunction with incontinence 
is not shown to require the Veteran's wearing of absorbent 
materials which must be changed two-to-four times daily.  The 
Veteran neither has reported a daytime voiding interval of less 
than one hour, nor that he awakens to void five or more times per 
night.  There is no evidence of any obstructed voiding.  Hence, a 
disability rating in excess of 20 percent is not warranted.

Thus, the weight of the evidence is against the grant of an 
increased disability rating for residuals of prostate cancer.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2009).

The Veteran has also reported that he has erectile dysfunction; 
however, the record reflects that he already receives special 
monthly compensation for loss of use of a creative organ.  His 
genitalia were normal on VA examination in July 2008.  The record 
does not show and the Veteran does not claim that he has penile 
deformity, and a separate evaluation for erectile dysfunction is 
not warranted.  See 38 C.F.R. § 4.115b Diagnostic Code 7522 
(2009).  

C.  Extraschedular Consideration

There is no showing that the Veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disabilities 
have not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
The Veteran is not currently working, and there is no evidence of 
recent hospitalizations. 

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

A increased rating higher than 20 percent for residuals of shell 
fragment wounds of right calf with scar and neuralgia of deep 
peroneal nerve (or more than 20 percent for separately rated 
peripheral vascular disease) is denied.

An increased rating for residuals of prostate cancer is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


